Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 2, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147664                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  _________________________________________                                                                          Justices


                                                                   SC: 147664
  In re COH, ERH, JRG, KBH, Minors.                                COA: 312691
                                                                   Muskegon CC Family Division:
                                                                   2011-007780-AF;
                                                                   2011-007781-AF;
                                                                   2011-007782-AF;
                                                                   2011-007783-AF

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 25, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 2, 2013
           s1001
                                                                              Clerk